Citation Nr: 1129327	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a lumbar spine disability to include herniated nucleus pulposus at L5-S1 on the left with sciatica. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991.  She served in Southwest Asia from January 1991 to April 1991.  She has reported serving in the Army Reserve from 1989 to 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the RO.  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the Veteran's claims folder.  

In December 2009, the Board remanded the issue on appeal to the RO for additional development of the record.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that she incurred the current lumbar spine disability due to a back injury during active service in the Persian Gulf War in 1991 and during inactive duty for training in 1995.  

At the hearing in October 2009, the Veteran testified that, in 1995, while on a training weekend, she twisted her right knee and that the right knee injury contributed to her back problem.  She also stated that the back disorder was caused by the service-connected right Achilles tendinitis.  

The Veteran also asserts that her current back disability was due to work she performed as a combat nurse in Saudi Arabia when she was deployed in support of Operation Desert Shield/Desert Storm from December 1990 to June 1991.  

The Veteran reports  holding a tent pole during a wind storm and twisting her back.  She also reports carrying 100 pound bundles of equipment for the hospital and helping erect the hospital.  She indicates that, every now and then, the back pain would return, and she took ibuprofen.  See the Veteran's statement dated in February 2010 and her testimony before the Board in October 2009.  

The Veteran notes that, as her back pain progressed, she started to receive treatment at VA, but did not complain about the back pain because she did not want anyone to think she could not do her job.  

The Veteran was afforded a VA examination in April 2010.  The examiner provided a medical opinion that, based on a review of the medical records, the medical literature and clinical experience, there was nothing in the records to suggest an injury that could have led to a herniated disc.  The examiner added that the Veteran's records were silent for back and left leg pain until the mid 2000's. 

It was not clear from the medical opinion that the VA examiner addressed the Veteran's lay assertions regarding the nature of her back injury and her symptoms in service and thereafter.  A VA examination is inadequate when a VA examiner does not comment on a Veteran's lay statements of an injury in service unless the Board expressly finds that no such injury occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A VA examiner may consider the lack of documentation in the service records but this lack of documentation must be weighed against the Veteran's lay statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Accordingly, the Board obtained a VHA medical opinion in May 2011.   On review, the Veteran's accredited representative now asserts that the response was inadequate and requested that the case be remanded in order to obtain a competent medical opinion.  

The Board also finds that any records of treatment for the current lumbar spine disability by the VA Florida healthcare system since November 2009 should be obtained.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain copies of any outstanding records referable to treatment rendered the Veteran for the claimed lumbar spine condition by the VA healthcare system since November 2009.

The RO should also notify the Veteran that she may submit medical evidence or treatment records in support of her claim.  

2.  The RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the claim lumbar spine condition.  The claims folder should be made available to the examiner for review in connection with the examination.  All indicated testing should be performed.  

The examiner in this regard should elicit from the Veteran and record a complete clinical history referable to the claimed low back condition.  

After examining the Veteran and considering the entire record, including her lay assertions, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current lumbar spine disability including that due to the degenerative disc disease and a herniated nucleus pulposus is due to an injury of the nature described by the Veteran as happening in service or another event or incident during her service or was caused or aggravated by the service-connected right Achilles tendinitis.  

In particular, the VA examiner should address the Veteran's lay statements that she injured her back in service when she was holding a tent pole during a wind storm and twisted her back and after carrying 100 pound bundles of equipment helping to erect a hospital.   

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of in-service back injury and pain must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's statements, the examiner must provide a reason for doing so.

The examiner is also advised that the lack of documentation of medical treatment for back symptoms may be considered in formulating the medical opinion but the absence of evidence of treatment for back symptoms in the Veteran's service treatment records, standing alone, cannot serve as the basis for a negative opinion.  

The examiner must provide a rationale for each opinion. If the examiner is unable to provide an opinion without resort to speculation, he should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

3.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and her representative who should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


